DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered. 
Response to Amendment
Applicant’s amendments, filed 9/19/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 1 and the accompanying cancellation of claims.  Claims 1 and 4-6 remain pending in the instant application. 
Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive.
Applicant’s comparison between Examples I and II and Comparative examples is noted and appears to alleged unexpected or unpredictable benefits.  The examiner notes that this evidence is not commensurate in scope with the claims as drafted.  Specifically, parameters of the ebeam process appear to be narrow relative to the broadly drafted claim requirements (see e.g. current value, heating ratio, film formation speed) and the claims are significantly broader than the evidence supplied and therefore the evidence is not commensurate in scope with the claims as drafted.  Additionally, it appears that a significant number of variables are adjusted between the examples and comparison, i.e. the film formation speed, current value , partition and the heating ratio are all changed between the examples and the comparative and therefore the argument that the broadly drafted claim requirements is unexpected when it is unclear which variable has unexpected results appears to be improper.  A full review of the specification appears to indicate that the benefits can be attributed to the heating efficiency of alumina versus the carbon plate effects the results.  However, such is not specifically claimed in claim 1.  Additionally as noted in the prior art rejection, JP 225 discloses using a crucible mostly of alumina will provide high evaporation efficiency (see overview, problem to be solved and solution, page 3 of supplied translation) and therefore using an crucible as outlined by JP 225 would have been obvious as predictable and it would appear to provide additional benefits over the other known materials.
All other arguments, not specifically addressed above, are moot as not supported by factual evidence and mere attorney speculation or moot as not commensurate in scope with the claims as drafted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20060251905 by Arakawa et al. taken collectively with US Patent 5725958 by Matsuda et al. and further with US Patent 3576670 by Hammond.
Claim 1:  Arakawa discloses a method for producing a gas barrier film, the gas barrier film having an inorganic thin-film layer laminated to at least one of surfaces of a polymer substrate (abstract), wherein the inorganic thin-film layer is formed by a vacuum vapor-deposition method (0034).  Arakawa discloses using ebeam PVD and using Al or AlO and Si or SiOx as vapor-deposition materials while introducing oxygen gas (0034).   Therefore using Al and SiO2 would have been obvious as Al is taught as one source for aluminum and SiO is taught as one source for silicon and therefore using them together would have been obvious as a selection of a finite group of options.  The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”
The Examiner maintains the position as set forth above; however, notes that Matsuda discloses coating a polymer film using a combination of Al and SiO2 as the evaporation materials and heating such using an EB gun (column 7, lines 20-35) and therefore taking the references collectively, using Al and SiO2 as the sources would have been obvious as predictable to achieve the barrier film deposition.
Arakawa and Matsuda disclose all that is taught above and discloses using multiple evaporants and using crucibles and hearths with a partition; however, fails to disclose the arrangement of such.  However, Hammond, also disclosing using multiple evaporants for ebeam deposition on a moving sheet discloses using a hearth (17) with crucible in the hearth (see Figure 2); wherein the evaporation materials are partitioned between an inside of the one crucible and the other material outside of that crucible (see Figure 2) and therefore taking the references collectively it would have been obvious to have modified Arakawa and Matsuda to use the hearth and crucible arrangement to successfully evaporate multiple materials using ebeam and such would include placing Al into the crucible.
	Arakawa explicitly discloses the vapor-deposition materials are heated by an electron gun heating method in the vacuum vapor-deposition method (0034). 
Matsuda discloses using time ratios that would encompass the claimed time division as claimed (column 7, lines 30-40) and therefore makes obvious the claims as drafted.  At the very least, the ratio and amount of heating and vaporization of each materials would have been recognized as a result effective variable directly affecting the ratio of materials deposited and the film properties and therefore adjusting the time ratios of heating would have been obvious through routine experimentation.  The examiner notes that Matsuda discloses a preference to various emission time ratios and it is noted that the reference discloses only a few examples for time ratios and thus is not so limited.  Here, the preferences and disclosed examples do not limit the reference.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)
	Here, Matsuda explicitly discloses using the combination of Al and SiO2 for the film formation and fails to disclose the time ratio for this combination; however, based on the full disclosure of the reference, a time ratio of these would exist and one of ordinary skill in the art would have recognized this ratio has result effectiveness (i.e. composition of the deposited film).  Therefore, taking the fully teaching of Matsuda, it would have been obvious to have determined the optimum emission time ratio to reap the benefits of providing a thin film with desired ratio of aluminum oxide and silicon oxide as the main components (see e.g. emissions time ratio have a direct effect in the composition ratio as set forth by Table 5A and 5B, which relates to Al2O3 and SiO2 evaporants but illustrative of the known effect that time ratio will have on the composition ratio).
As for the emissions current, Matsuda discloses the emissions current preference for that overlap the claimed range (e.g. 0.8-1.5A) and others that all overlap the claimed range and thus makes obvious the claimed range and using such would have been obvious as predictable.
As for the formation speed, Matsuda discloses a preference for formation speed that overlaps the claimed range, e.g. 10 to 200 m/min (column 7, lines 52-65), and thus makes obvious the claimed range and using such would have been obvious as predictable.
	Claim 5-6:  Arakawa discloses supplying oxygen to a vacuum chamber; however, fails to explicitly state a pipe and between the polymer and vapor materials.  However, a pipe to supply gases to a chamber is well known and therefore using such would have been obvious to one of ordinary skill in the art.  Additionally, the oxygen is suppled to oxidize the materials in the vapor deposition chamber and therefore would necessarily be supplied between the polymer substrate and vapor deposition crucible based on the properties of gas expanding to fill the chamber (i.e. some oxygen gas will necessarily be present throughout the chamber, including the areas as claimed.

Claims 1, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. taken collectively with Matsuda et al. and further with JP 2017020056 (hereafter JP 056)
Arakawa with Matsuda discloses all that is taught above with respect to the rejection above and incorporates herein by reference their disclosures.  Alternative to Hammond, the examiner cites here JP 056 which discloses the evaporation of multiple materials and such materials are partitioned inside and outside of a crucible arranged in what can reasonably be considered a hearth (see crucible 24a within hearth 20, see Figures and accompanying text, see e.g. Figure 1, 4, 5, 9).  Therefore taking the references collectively it would have been obvious to have modified Arakawa and Matsuda to use the hearth and crucible arrangement to successfully evaporate multiple materials using ebeam and such would include placing Al into the crucible.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. taken collectively with Matsuda et al. and further with either Hammond or JP 056 as applied above to claims and further with JP 2001341225, hereafter JP 225.
Claims 4:  Previously cited prior art fails to disclose the crucible is made of mostly alumina; however, JP 225 discloses using a crucible mostly of alumina will provide high evaporation efficiency (see overview, problem to be solved and solution, page 3 of supplied translation) and therefore using an crucible as outlined by JP 225 would have been obvious as predictable.  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. taken collectively with Matsuda et al., Hammond or JP 056 and further with US Patent Application 20140057448 by Okazaki et al.
While the examiner maintains the position as set forth above, the examiner cites here Okazaki which discloses supplying oxygen using a pipe between the substrate and the crucible (figure 1 and accompanying text, see also 0069, 0075).  Therefore using the known method for supplying oxygen for film deposition onto a polymer film would have been obvious to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/Primary Examiner, Art Unit 1718